DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	A preliminary amendment has not been filed. Thus claims 1-20 filed on 11/10/2021 are currently pending and under examination.

Claim Rejections - 35 USC § 112 – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the formation of a first composition comprising CF3I and toluene, mineral oil or acetonitrile and a second composition comprising CF3COCl, does not reasonably provide enablement for: 
a) the use of any other solvent in the extraction process, and
b) the formation of first composition including CF3COCl and solvent and a second composition comprising CF3Cl.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is a scope of enablement rejection.
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.1993).  Explaining what is meant by "undue experimentation," the Federal Circuit has stated:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1) nature of the invention, 
2) state of the prior art, 
3) relative skill of those in the art, 
4) level of  predictability in the art, 
5) existence of working examples, 
6) breadth of claims, 
7) amount of direction or guidance by the inventor, and 
8) quantity of experimentation needed to make or use the invention.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
State of the prior art and level of predictability in the art
The examiner cites Sinochem (“Trifluoroacetyl chloride, 2012) and Burton (“Trifluoroiodomethane”, Apr. 15, 2001). Sinochem discloses that trifluoroacetyl chloride is soluble in organic solvent and Burton teaches that trifluoroiodomethane is soluble in sol ether, acetone and benzene. It is known that extraction method in the separation process of mixed components is conducted using a solvent and the separation is based on the selective affinity/solubility of one component over the other for the solvent. For an extraction to be successful, one component must be more soluble in the solvent than in the mixture of components thus leading to the separation of soluble component from the mixture. Hence, since the state of the prior art does not disclose the selective solubility of one of CF3I and CF3COCl over the other of CF3I and CF3COCl, (1) the lack of significant guidance from the prior art with regard to selectively extract one of trifluoroiodomethane and trifluoroacetyl chloride using any solvent and (2) the lack of significant guidance from the prior art with regard to solvent/s that selectively extracts CF3COCl over CF3I to produce a first composition comprising CF3COCl and solvent and second composition comprising CF3I, makes practicing the scope of the invention unpredictable.
The amount of direction or guidance provided and absence of working examples 
With respect to (a), the claim is drawn to the genus solvent, whereas the instant specification provides only specific examples of using toluene, mineral oil or acetonitrile (Examples 7B, 8B and 9B).
With respect to (b), the claim is drawn to extracting one of the trifluoroiodomethane (CF3I) and the trifluoroacetyl chloride (CF3COCI) into the solvent to form a first composition including the solvent and one of the trifluoroiodomethane (CF3I) and the trifluoroacetyl chloride (CF3COCI) and a second composition comprising the other of the trifluoroiodomethane (CF3I) and the trifluoroacetyl chloride (CF3COCI), whereas the instant specification provides only specific examples of extracting CF3I into toluene, mineral oil or acetonitrile as a solvent to form a first composition including the solvent (toluene, mineral oil or acetonitrile) and CF3I and a second composition comprising CF3COCI (Examples 7B, 8B and 9B).
Accordingly, the amount of direction presented and the number of working examples presented in the instant specification are narrow compared to the wide breadth of the claims at issue.
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed ‒ extracting one of the trifluoroiodomethane (CF3I) and the trifluoroacetyl chloride (CF3COCI) into the solvent to form a first composition including the solvent and one of the trifluoroiodomethane (CF3I) and the trifluoroacetyl chloride (CF3COCI) and a second composition comprising the other of the trifluoroiodomethane (CF3I) and the trifluoroacetyl chloride (CF3COCI) ‒  could be predicted as inferred by the claim and contemplated by the specification. MPEP 2164.01(a) states, "A conclusion of lack enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993."  That conclusion is clearly justified here.
Accordingly, the instant claim does not comply with the enablement requirement of § 112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 112 – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “distilling the first and second compositions to provide a first distillate comprising trifluoroacetyl chloride (CF3COCl) and a first bottoms product comprising the solvent and trifluoroiodomethane (CF3I)” in claim 15 renders the claim vague and indefinite for the following reasons. The step prior to the limitation forms a first composition that comprises the solvent and one of the trifluoroiodomethane (CF3I) and the trifluoroacetyl chloride (CF3COCl) and a second composition comprising the other of the trifluoroiodomethane (CF3I) and the trifluoroacetyl chloride (CF3COCl). In other words the following compositions can be formed:
a) first composition = solvent + CF3I; second composition = CF3COCl, or
b) first composition = solvent + CF3COCl; second composition = CF3I.
Distilling the above compositions does not necessarily result into a first distillate comprising CF3COCl and a first bottoms product comprising the solvent and CF3I as instantly claimed. For example distilling the above scenario (b), solvent and CF3I cannot be separated as first bottoms because only solvent + CF3COCl is formed after contacting the azeotrope or azeotrope-like composition with the solvent. Furthermore, CF3COCl cannot be distilled separately as first distillate in scenario (b) since solvent is present with CF3COCl. Only scenario (a) can result into a first distillate comprising CF3COCl and a first bottoms product comprising the solvent and CF3I after distillation as instantly claimed. Hence, it is unclear how distillation of the first and second compositions can produce a first distillate comprising CF3COCl and a first bottoms product comprising the solvent and CF3I when the first composition comprises solvent and CF3COCl and the second composition comprises CF3I.
	Claims 16-20 are rendered indefinite for depending on claim 15.

Allowable Subject Matter
	The subject matter of claims 1-20 is free of prior art. The closest prior art reference is patent application publication number US2020/0369933A1 (US’933). The reference teaches  a method of separating trifluoroacetyl chloride (CF3COCl) and trifluoroiodomethane (CF3I) from a primary composition comprising trifluoroacetyl chloride (CF3COCl), trifluoroiodomethane (CF.sub.3I) and at least one impurity, comprising the steps of: forming, within the primary composition, a secondary composition which is an azeotrope or azeotrope-like composition consisting essentially of effective amounts of trifluoroacetyl chloride (CF3COCl) and trifluoroiodomethane (CF3I) having a boiling point between about −46.0° C. and about 90.0° C. at a pressure of between about 4.9 psia and about 348 psia; and separating the secondary composition from the primary composition and the at least one impurity. However, US’933 fails to teach or suggest the instantly claimed method of breaking an azeotrope or azeotrope-like composition comprising trifluoroiodomethane (CF3I) and trifluoroacetyl chloride (CF3COCl) by contacting the azeotrope or azeotrope-like composition with a solvent; extracting one of the trifluoroiodomethane (CF3I) and the trifluoroacetyl chloride (CF3COCl) into the solvent to form a first composition including the solvent and one of the trifluoroiodomethane (CF3I) and the trifluoroacetyl chloride (CF3COCl) and a second composition comprising the other of the trifluoroiodomethane (CF3I) and the trifluoroacetyl chloride (CF3COCl); and
separating the first and second compositions. US’933 also fails to teach or suggest the instantly claimed method of separating the components of an azeotrope or azeotrope-like composition comprising trifluoroacetyl chloride (CF3COCl) and trifluoroiodomethane (CF3I) by contacting, within an extractive distillation column, the azeotrope or azeotrope-like composition with a solvent to form a first composition including the solvent and one of the trifluoroiodomethane (CF3I) and the trifluoroacetyl chloride (CF3COCl) and a second composition comprising the other of the trifluoroiodomethane (CF3I) and the trifluoroacetyl chloride (CF3COCl); and distilling the first and second compositions to provide a first distillate comprising trifluoroacetyl chloride (CF3COCl) and a first bottoms product comprising the solvent and trifluoroiodomethane (CF3I). A skilled artisan would not have been motivated to use the teachings of US’933 to arrive at instant claims because in US’933, azeotrope or azeotrope-like composition comprising trifluoroiodomethane (CF3I) and trifluoroacetyl chloride (CF3COCl) is being separated from at least one impurity, whereas the instant claims are drawn to separating azeotrope or azeotrope-like composition comprising trifluoroiodomethane (CF3I) and trifluoroacetyl chloride (CF3COCl) into individual components trifluoroiodomethane (CF3I) and trifluoroacetyl chloride (CF3COCl).
	Accordingly, the claimed methods are deemed novel and unobvious over the closest prior art. 

Conclusion
	Claims 1-20 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622